Russell, J.
1. An original petition and order, filed in the superior court, were not admissible in evidence on the trial of a case in a city court, over the objection that a certified copy of the petition and order should have been introduced. Whitaker v. State, ante, 208 (75 S. E. 259).
2. The highest and best evidence that a named person is a duly authorized trustee in bankruptcy is a certified copy of the order approving the bond given by him as such trustee; and parol evidence is not admissible *498to prove- that such a person is trustee in bankruptcy, over the objection that there is higher and better evidence.
Decided September 24, 1912.
Certiorari; from city court of Covington — Judge Wbaley. November 4, 1911.
P. W. Davis Jr., for plaintiff in error. C. G. King, contra.
8. The original minutes of a superior court are not admissible in the - trial of an action in a city court, over the objection that such minutes . are not primary evidence. Civil Code (1910), § 5753.

Judgment reversed.